Order, Supreme Court, New York County (Rosalyn Richter, J.), entered on or about February 11, 2002, which denied petitioner’s request to withdraw the petition, but stayed the dissolution proceeding pending an appraisal of petitioner’s shares pursuant to Business Corporation Law § 1118, unanimously affirmed, without costs.
In this proceeding brought pursuant to Business Corporation *174Law §§ 1104 and 1104-a, the court properly denied petitioner permission to withdraw her petition, which she clearly sought in response to respondents’ exercise of their statutory buyout option under Business Corporation Law § 1118 (see Matter of Musilli, 134 AD2d 15). Contrary to petitioner’s argument, Fedele v Seybert (250 AD2d 519) provides no support for her position, since the pleading in that case sought common-law, rather than statutory, dissolution, and thus implicated no statutory buyout right.
We have considered petitioner’s other contentions and find them unavailing. Concur — Tom, J.P., Rosenberger, Friedman and Gonzalez, JJ.